Third District Court of Appeal
                               State of Florida

                          Opinion filed May 18, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-2037
                        Lower Tribunal No. 21-384
                          ________________

                          Bernard Jones, etc.,
                                  Appellant,

                                     vs.

                        Kathryn Ervolino, etc.,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer Eig,
Judge.

     Weinbaum P.A., and Lane Weinbaum (Coral Springs), for appellant.

      Law Offices of Stuart E. Goldberg, P.L., and Stuart E. Goldberg
(Tallahassee); Robert M. Ervin Jr., Attorney at Law, P.L., and Robert M.
Ervin Jr. (Tallahassee), for appellee.


Before EMAS, SCALES and GORDO, JJ.

     GORDO, J.
        Bernard Jones appeals a trial court order granting summary judgment

in favor of Kathryn Ervolino and denying his petition for administration and

imposition of a constructive trust. 1 We have jurisdiction. Fla. R. App. P.

9.030(b)(1)(A).     We reverse the order because the trial court failed to

comply with the newly amended summary judgment standard under Florida

Rule of Civil Procedure 1.510(a).

        Jones filed a petition for administration in probate after the death of

Ronald David Scheffler, claiming he was the sole beneficiary under the

decedent’s will and sought to be appointed as the personal representative of

the estate.     Ervolino, the decedent’s niece, filed a separate petition for

administration and sought to be appointed as the personal representative of

the estate, claiming the decedent died with no valid will. Thereafter, the

parties conducted discovery.          Jones filed an amended petition for

administration seeking to impose a constructive trust. Ervolino subsequently

filed a motion for summary judgment arguing the will was invalid as a matter

of law pursuant to section 732.502(1)(c), Florida Statutes, thus the estate

should proceed by intestate administration.

        On September 2, 2021, the trial court granted summary judgment and

stated: “The Court having heard from all the parties, the Court grants the


1
    We express no opinion as to the trial court’s ruling on the merits.

                                         2
motion for summary judgment. The Court enters a final judgment denying

the amended petition to probate will. The Court grants the petition for

intestate administration. The Court appoints Kathryn Ervolino as personal

representative of the estate.”     It subsequently entered a written order

providing: “Kathryn Ervolino’s petition for intestate administration is granted.

Kathryn Ervolino’s Motion for Summary Judgment is granted.             Bernard

Jones’s amended petition for testate administration and imposition of a

constructive trust is respectfully denied.” This appeal followed.

                                LEGAL ANALYSIS

      Our standard of review of a final summary judgment order is de novo.

See Volusia Cnty. v. Aberdeen at Ormond Beach, L.P., 760 So. 2d 126, 130

(Fla. 2000).

      The Florida Supreme Court has substantially revised the substantive

and procedural provisions of the summary judgment rule. See In re Amends.

to Fla. R. of Civ. P. 1.510, 317 So. 3d 72, 74 (Fla. 2021). The effective date

of the new rule is May 1, 2021, and the amendments shall “govern the

adjudication of any summary judgment motion decided on or after that date,

including in pending cases.” Id. at 77.

      Florida Rule of Civil Procedure 1.510(a) provides:

               (a) Motion for Summary Judgment or Partial
               Summary Judgment. A party may move for


                                       3
            summary judgment, identifying each claim or
            defense--or the part of each claim or defense--on
            which summary judgment is sought. The court shall
            grant summary judgment if the movant shows that
            there is no genuine dispute as to any material fact
            and the movant is entitled to judgment as a matter of
            law. The court shall state on the record the
            reasons for granting or denying the motion. The
            summary judgment standard provided for in this rule
            shall be construed and applied in accordance with
            the federal summary judgment standard.

(emphasis added).

      “Where federal rule 56(a) says that the court should state on the record

its reasons for granting or denying a summary judgment motion, new rule

1.510(a) says that the court shall do so. The wording of the new rule makes

clear that the court’s obligation in this regard is mandatory.” In re Amends.

to Fla. R. of Civ. P. 1.510, 317 So. 3d at 77 (emphasis added).

      The newly amended language of the rule also makes clear the court

shall state on the record the reasons for granting or denying the motion.

(emphasis added). “To comply with this requirement, it will not be enough

for the court to make a conclusory statement that there is or is not a genuine

dispute as to a material fact. The court must state the reasons for its decision

with enough specificity to provide useful guidance to the parties and, if

necessary, to allow for appellate review.” In re Amends. to Fla. R. of Civ. P.

1.510, 317 So. 3d at 77. A mere pronouncement the court has granted or



                                       4
denied such a motion fails to comply with the rule as it does not contain

reasons for granting or denying the motion. Here, neither the trial court’s

oral pronouncement nor its written order offer the necessary specificity to

provide useful guidance or allow for appellate review. “On a systemic level

. . . this requirement is critical to ensuring that Florida courts embrace the

federal summary judgment standard in practice and not just on paper.” In re

Amends. to Fla. R. of Civ. P. 1.510, 317 So. 3d at 77.

      We are well aware and sympathetic of the daily burdens a trial court

endures in carrying out the administration of justice. Busy trial judges need

not write lengthy opinions, but must take reasonable steps to ensure the

parties and appellate courts are informed as to the reasons for granting or

denying the motion on which their rulings rest under our new standard.

      We therefore reverse and remand for entry of an order that complies

with the newly amended rule.

      Reversed and remanded.




                                      5